Citation Nr: 1707170	
Decision Date: 03/03/17    Archive Date: 03/17/17

DOCKET NO.  09-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982 and from August 1985 to April 1990. 

The Board assumed jurisdiction over the TDIU claim in August 2011 and remanded it for further development.  Per the Board's remand instructions, appropriate notice regarding TDIU was provided to the Veteran in May 2016 and medical examinations were undertaken in July 2012 and July 2016.  Thus, no further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Prior to December 6, 2011, the Veteran's service-connected right and left knee disabilities did not satisfy the threshold criteria for a TDIU and referral for extraschedular consideration is not warranted for this period. 

2. From December 6, 2011 to the present, the Veteran's service-connected right and left knee disabilities have not rendered her unemployable.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU may be assigned when the disabled veteran is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

To satisfy the 60 percent disability and 40 percent disability requirements, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The rating boards are required to submit all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards, to the Director of Compensation Service for extraschedular consideration.

The Veteran contends that her service-connected disabilities render her unemployable.  She asserts that she worked in factories and retail post-service but was forced to transition to part-time retail work in 2006 and retire in 2010 due to pain and problems with her knees.  Prior to December 2011, her service-connected disabilities were left knee at 10 percent disabling and right knee at 10 percent disabling.  With the bilateral factor, the combined rating was 30 percent.  Since December 2011, the service-connected disabilities have been rated as left knee extension at 20 percent, right knee extension at 20 percent, and right knee flexion at 20 percent.  With the bilateral factor, the combined rating is 70 percent.

For the period prior to December 6, 2011, the Veteran did not meet the eligibility requirements to receive TDIU benefits.  The combined ratings for her service-connected disabilities during this period, 30 percent, do not satisfy the requisite threshold. 

As the Veteran did not meet the threshold requirements, the Board has considered whether referral for extraschedular consideration was warranted for that period.  However, the competent evidence from this period does not support a finding that the Veteran's disability prevented her from performing sedentary employment.  Specifically, in an October 2008 VA joints examination, the examiner indicated that the Veteran could not walk or stand for long periods, but she could sit without restriction, drive a vehicle, and perform her daily activities.  

In an April 2009 examination, the examiner noted that the Veteran was only employed part-time due to her inability to climb ladders or stand for prolonged periods.  She did not require assistive devices and did not experience giving way, instability, incoordination, flare-ups, or incapacitating episodes.  

While evidence shows that it would be difficult, if not impossible, for the Veteran to maintain a position that required physical labor or standing for prolonged periods of time.  The evidence does not show, and she has not alleged, that she was unable to obtain and maintain employment in a sedentary position.  The evidence supports a finding that functionally she could sit, drive, and perform activities of daily living.  Accordingly, the claim for a TDIU for this period does not warrant referral for extraschedular consideration. 

For the period from December 6, 2011, the Veteran's combined ratings for her service-connected disabilities satisfy the initial eligibility requirements for TDIU.  Her service-connected disabilities can be considered one disability under 38 C.F.R. § 4.16(b) and the total disability evaluation for this period is 70 percent.

In determining unemployability, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16 (a)). 

The Board finds that the Veteran's disabilities do not render her unable to obtain or maintain substantially gainful employment from December 6, 2011.  Specifically, she was afforded a VA knee and lower leg examination in July 2012.  She reported progressive worsening of symptoms and difficulty bending, squatting, and walking.  Range of motion testing showed that she experienced additional loss of motion after repetitive use testing, and experienced interference with sitting, standing, and weight-bearing.  She reported regularly using bilateral knee braces for support.  Regarding functional impact, the examiner indicated that the Veteran could occasionally lift ten pounds, walk two blocks at a time, walk one mile during an eight hour day, stand or sit for thirty minutes at a time, and stand or sit for four hours during an eight hour day. 

In July 2016, a medical opinion was obtained regarding the effect of the Veteran's service-connected disabilities on her ability to be employed.  After review of the claims file, including medical records and prior VA examinations, the examiner stated that the Veteran's service-connected disabilities would prevent her from engaging in a position that required prolonged standing, ambulation, running, or climbing.  They did not, however, prevent her from securing or maintaining substantially gainful sedentary employment, where she could stand up and walk around as needed.  

Based on the evidence, the Board finds that the Veteran was capable of the ability to secure or follow substantially gainful sedentary employment for the period from December 2011.  Specifically, the July 2012 examination showed that she could work in a position that allowed her to stand or sit for four hours during an eight hour day.  The July 2016 examination made a finding that functionally she could engage in employment that did not require prolonged standing, ambulation, running or climbing.  While the evidence shows that she cannot engage in a position that requires physical labor or prolonged standing, the evidence does not show, and she has not alleged, that she would be unable to obtain or maintain employment in a sedentary position. 

Based on the foregoing, the preponderance of the evidence is against the claim and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.


Finally, pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify claimants.  This duty was satisfied by a letter sent in May 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains her lay statements, VA treatment records, and several VA examinations to assist in determining the severity of her service-connected disabilities.  Additionally, medical assessments of her functional capacity were obtained in October 2008, April 2009, July 2012, and July 2016.  The examinations were adequate because they were performed by appropriate medical professionals, were based on an accurate review of the Veteran's record, history, and symptomatology, and included the necessary findings.  Further, all due process considerations have been met.  No new evidence was received following the July 2016 supplemental statement of the case.   

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A TDIU is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


